DETAILED ACTION
This Office Action is in response to Applicants application filing on September 10, 2019.  Claim(s) 1-20 is/are currently pending in the instant application.  The application claims priority to U.S. Provisional application 62/729,856 filed on September 11, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Information Disclosure Statement
The Examiner acknowledges the Applicants filing of IDS references on 12/17/2019.  The references have been considered at this time.  A copy of the annotated IDS sheet is included in this correspondence.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20 are directed to a method which is/are one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent method Claim 11.  Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold);
extracting historical data from a database, wherein the historical data comprises a plurality of stage levels representative of time a contact center resource spends servicing a stage level in a customer journey; 
pre-processing the historical data, wherein the pre-processing further comprises deriving adjacency graphs, deriving sequence-zeros, and deriving stage-histories, for each stage level; 
determining stage-predictions using the pre-processed historical data and constructing a predictions model; and 
deriving predicted workload demand using the constructed model.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as Mental Processes.  Collecting historical data, analyzing the historical data, establishing a prediction model, and predicting workload recites concepts performed in the human mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concepts performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The database in Claim 1 is just applying generic computer components to the recited abstract limitations.  The database in Claim 11 is just data storage.  Claim 11 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a database (no computer or processor) (Claims 1 and 11). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore claims 1 and 11 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
ep 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-10 and 12-20 further define the abstract idea that is present in their respective independent claims 1 and 11 and thus correspond to Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-10 and 12-20are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim language for claims 1 and 11 disclose a database but fails to disclose a computer or processor which would be needed to access the database a cited in order to extract the historical data.  The lack of a computer or processor in the hardware cannot be implied with the application of a database which is specifically intended to be a storage structure for a computer or server to be setup for access.  The lack of a defined way to enable the claim to function as claimed makes the language indefinite.  The elements and aspects in the specification are not read into the claim.  By the dependence claim 2-10 and 12-20 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bay Bridge U.S. Publication 2014/0219436 A1 (hereafter BAY BRIDGE) in view of Annadata et al. U.S. Publication 2007/0211578 A1 (hereafter Annadata).
Regarding claim 1, BAY BRIDGE discloses a method for predicting workload demand for resource planning in a contact center environment (a method for predicting workflow distribution (workload demand) which is behavior data for resource planning in a contact center environment; paragraphs [0050], [0071], [0084], [0090]), the method comprising: extracting historical data from a database (querying (extracting) a contact and performance history database for receiving performance history information; paragraphs [0062], [0101], [0132]), wherein the historical data comprises a plurality of stage levels representative of time a contact center resource spends servicing a stage level in a customer journey (the performance history information comprises a plurality of management units (plurality of stage levels) corresponding to a percentage of time a phone agent which is a resource (contact center resource) spends servicing a phone call (stage level) in a customer interaction (customer journey); paragraphs [0053]-[0054], [0109], [0112], claim 32 of BAY BRIDGE); 
pre-processing the historical data (processing the performance history information based on initial selection (pre-processing); paragraphs [0017]-[0018], [0029]), wherein the pre-processing further comprises deriving adjacency graphs, and deriving stage-histories, for each stage level (the initial selection process comprises accessing time series graphs between staffing level against service level, average speed of answer, revenue, number of abandons, and profit (adjacency graphs) of the values of each of the analysis fields, and a historic hourly distribution (stage-histories) of management units for each of the staffing level; paragraphs [0017]-[0018], [0109], [0132], claim 8 of BAY BRIDGE); 
determining stage-predictions using the pre-processed historical data and constructing a predictions model (determining hourly contact center performance metric predictions using the initial selection of the performance history information and develop an analytic model; paragraphs [0017]-[0018], [0062], [0105]); and 
deriving predicted workload demand using the predictions model (gathering the predicted workflow distribution using the analytic model; paragraphs [0050], [0071], [0084], and [0090]).
BAY BRIDGE does not disclose wherein the pre-processing further comprises deriving sequence-zeros for each stage level. 
ANNADATA discloses, in the same field of invention, wherein the pre-processing further comprises deriving sequence-zeros for each stage level (the processing includes changing the skill requirements before invoking the transfer comprises defining indicate level of expertise 3=EXPERT 2=INTERMEDLATE l=NOVICE 0=NO_SKILL for each transfer in the queue; paragraphs [0151], [0207]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of BAY BRIDGE to provide wherein the pre-processing further comprises deriving sequence-zeros for each stage level, as taught by ANNADATA, in order to gain the advantage improving customer See ANNADATA; paragraph [0060]) as combining known prior art elements will yield a predictable result.

Regarding claim 2, BAY BRIDGE, in view of ANNADATA, discloses wherein the stage levels comprise points of focus of the customer journey and transitions from each stage in the customer journey (the plurality of management units comprises allocating type of servicing required (points of focus) for customer calls associated with the customer interaction and change in the workflow (transitions) between each unit in the customer interaction; paragraphs [0109], [0139], claim 32 of BAY BRIDGE).

Regarding claim 3, BAY BRIDGE, in view of ANNADATA, discloses wherein the extracting is triggered by one of the following: user action, scheduled job, and queue request from another service (querying the contact and performance history database is based on user input (user action); paragraphs [0132]).

Regarding claim 4, BAY BRIDGE, in view of ANNADATA, discloses wherein the adjacency graphs model graph connections among stages (the time series graphs generate mapping arrangements (model graph connections) between units; paragraphs [0070], [0132]).

Regarding claim 5, BAY BRIDGE, in view of ANNADATA disclose wherein a sequence-zero comprises a first stage of a chain of a progression of sequences. ANNADATA discloses wherein a sequence-zero comprises a first stage of a chain of a progression of sequences (a 0 level of expertise= NO_SKILL (sequence-zero) comprises a first level of expertise of a queue (chain) of a queuing system for queuing work items (progression of sequences) to an agent having the appropriate skills to respond to a customer support request; paragraphs [0042], [0207]).

Regarding claim 7, BAY BRIDGE discloses wherein the state-prediction comprises the steps of; running a flushing algorithm which runs iterations of the historical data to flush volumes through multiple stages and periods; withholding a portion of historical data for validation, resulting in a remaining portion; [par. 0071], iterative modeling process 500 that is to be used to develop and validate the contact center system analytic model. The process 500 includes gathering performance and behavior data (step 505); developing an analytic mode of the physical processing system based on the performance and behavior data (step 510); running the model and storing the results (step 515), which may include predictions of the expected performance of the contact center system; comparing the results with actual performance data (step 520); and validating the model (step 525). Par. [0072], generic iterative modeling process 500 may be used to develop and validate the contact center model as shown in FIG. 6. Developing and validating the contact center model (step 415) includes processing the data captured for each management unit and contact demand unit (step 600), developing an analytic model using the workflow relationships (step 605), running the model by inputting historic management unit and contact demand unit data (step 610), and comparing the model output with historic contact center performance figures (step 615). If the model output corresponds to the historic contact center performance figures, then the model is validated (step 620). If the model output does not correspond to the historic contact center performance figures, then the assumptions used to develop the model must be revisited and the data captured for each management unit and contact demand unit must be reprocessed. Par. [0101], [0102], [0105]).

Regarding claim 8, BAY BRIDGE, in view of ANNADATA, discloses wherein flushing volumes comprises working backwards from forecast start data minus one period and repeating with each repetition increasing each period by one (par. [0103], [0106]; granular contact center performance data is then processed into daily, weekly, or monthly performance data, Assuming an hour is the time increment. BAY BRIDGE)

Regarding claim 9, BAY BRIDGE, in view of ANNADATA, discloses wherein the predicted workload demand comprises workload generated from a volume of interactions as a customer progresses through stages in the customer journey, including predicted abandons (the predicted workflow distribution comprises workload generated from call volume (volume of interactions) as the customer using call routing plan (progresses) through units in the customer interaction including predicted number of abandons; paragraphs [0053], [0084], [0090], [0105] BAY BRIDGE).

Regarding claim 10, BAY BRIDGE, in view of ANNADATA, discloses wherein the predicted workload demand further comprises resources citations and explanations supporting such statement required to handle the predicted workload to deliver KPI metric targets for the contact center (the predicting workflow distribution comprises total agents available (resources required) to receive calls (handle) associated the workflow distribution to forecast performance metric to be achieved (KPI metric targets) for the contact center; paragraphs [0065], [0084], [0090], [0105], [0133] BAY BRIDGE).

Regarding claim 11, BAY BRIDGE discloses a method for predicting workload demand for resource planning in a contact center environment (a method for predicting workflow distribution (workload demand) which is behavior data for resource planning in a contact center environment; paragraphs [0050], [0071], [0084], [0090]), the method comprising: 
extracting historical data from a database (querying a contact and performance history database for receiving performance history information; paragraphs [0062], [0101], [0132]), wherein the historical data comprises a plurality of stage levels representative of actions a contact center resource takes servicing a stage level in a customer journey (the performance history information comprises a plurality of management units corresponds to a percentage of time a phone agent which is a resource (contact center resource) spends servicing a phone call (stage level) in a customer interaction; paragraphs [0053]-[0054], [0109], [0112], claim 32 of BAY BRIDGE); 
preprocessing the historical data (processing the performance history information based on initial selection; paragraphs [0017]-[0018], [0029]), wherein the pre-processing further comprises deriving adjacency graphs, and deriving stage-histories, for each stage level (the initial selection process comprises accessing time series graphs between staffing level against service level, average speed of answer, revenue, number of abandons, and profit of the values of each of the analysis fields, and a historic hourly distribution of management units for each of the staffing level; paragraphs [0017]-[0018], [0109], [0132], claim 8 of BAY BRIDGE); 
etermining hourly contact center performance metric predictions using the initial selection of the performance history information and develop an analytic model; paragraphs [0017]-[0018], [0062], [0105]); and deriving predicted workload demand using the predictions model (gathering the predicted workflow distribution using the analytic model; paragraphs [0050], [0071], [0084], [0090]).
BAY BRIDGE does not disclose wherein the pre-processing further comprises deriving sequence-zeros for each stage level. 
ANNADATA discloses wherein the pre-processing further comprises deriving sequence-zeros for each stage level (the processing includes changing the skill requirements before invoking the transfer comprises defining indicate level of expertise 3=EXPERT 2=INTERMEDIATE l=NOVICE 0=NO_SK1LL for each transfer in the queue; paragraphs [0151], [0207]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of BAY BRIDGE to provide wherein the pre-processing further comprises deriving sequence-zeros for each stage level, as taught by ANNADATA, in order to gain the advantage improving customer response time (See ANNADATA; paragraph [0060]) as combining known prior art elements will yield a predictable result.

Claim 12 is substantially similar to claim 2 and therefore rejected under the same rationale. 
Claim 13 is substantially similar to claim 3 and therefore rejected under the same rationale. 
Claim 14 is substantially similar to claim 4 and therefore rejected under the same rationale. 
Claim 15 is substantially similar to claim 5 and therefore rejected under the same rationale. 
Claim 17 is substantially similar to claim 7 and therefore rejected under the same rationale. 
Claim 18 is substantially similar to claim 8 and therefore rejected under the same rationale. 
Claim 19 is substantially similar to claim 9 and therefore rejected under the same rationale. 
Claim 20 is substantially similar to claim 10 and therefore rejected under the same rationale. 


s 6 and 16 lack an inventive step under PCT Article 33(3) as being obvious over BAY BRIDGE in view of ANNADATA and further in view of WO 02/089455 A1 to BBNT SOLUTIONS LLC (hereinafter ‘BBNT SOLUTIONS').

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bay Bridge U.S. Publication 2014/0219436 A1 (hereafter Bay Bridge) in view of Annadata et al. U.S. Publication 2007/0211578 A1 (hereafter Annadata) in further view of BBNT Solutions WO 02/089455

Regarding claim 6, BAY BRIDGE, in view of ANNADATA, discloses wherein a stage-history comprises a property for each stage comprising historical abandon rate (historic data comprises an account characteristic (property) for each stage comprising a mean time to abandon (abandon rate); paragraphs [0084], [0100]). 
BAY BRIDGE does not disclose wherein a stage-history comprises a property for each stage comprising historical vector count, and probability vector matrix. 
BBNT SOLUTIONS discloses wherein a stage-history comprises a property for each stage comprising historical vector count, and probability vector matrix (past data utilized in routing callers (stage-history) to each destination comprises a topic (property) for each destination comprising an output of L-dimensional vector b of benefit scores (historical vector count) and probability benefit matrix (probability vector matrix); paragraphs [0043], [0048]-[0050]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of BAY BRIDGE to provide wherein a stage-history comprises a property for each stage comprising historical vector count, and probability vector matrix, as taught by BBNT SOLUTIONS, in order to gain the advantage of switching call-centers or domains without the need to re-label data or retrain the probabilistic topic spotter (See BBNT SOLUTIONS; paragraph [0013]) as combining prior art elements is known to yield a predictable result. 

Claim 16 is substantially similar to claim 6 and therefore rejected under the same rationale. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art generally refers to call center management and predicted workload including associated methods and systems.
U.S. Patent 10,936,947 B1 Recurrent neural network-based artificial intelligence system for time series predictions.
U.S. Patent 10,496,927 B2 Systems for time-series predictive data analytics, and related methods and apparatus.
U.S. Publication 2010/0332286 A1 Predicting communications outcome based on a regression model.


	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406.  The examiner can normally be reached on M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        May 21, 2021